    Case 19-32928        Doc 16     Filed 09/25/19 Entered 09/25/19 09:44:56             Desc Main
                                      Document     Page 1 of 8


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


In Re:
                                                                     Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                                                  Chapter 11

                       Debtor.


      APPLICATION TO EMPLOY AND RETAIN PLATINUM MANAGEMENT, LLC AS
            FINANCIAL CONSULTANTS AND ADVISORS FOR THE DEBTOR


TO:      The United States Trustee and other parties in interest identified in Local Rule 2014-1.

         Rancher’s Legacy Meat Co., Debtor and Debtor-in-Possession ("Debtor"), makes this

application for the authority to employ and retain Platinum Management, LLC to act as financial

consultants and advisors to the Debtor in the above-referenced bankruptcy case. In connection with

this application, the Debtor respectfully represents:

         1.     On September 20, 2019, the Debtor filed a petition praying for an Order for relief

under chapter 11 of title 11 of the United States Code. [ECF # 1].

         2.     The Court has jurisdiction over this application pursuant to 28 U.S.C. §§ 157 and

1334, Bankruptcy Rule 5005, Local Rule 1070-1. This is a core proceeding. The case is currently

pending before this Court.

         3.     The Debtor wishes to employ, as financial consultants and advisors, Platinum

Management, LLC, 12301 Whitewater Drive, Suite 10, Minnetonka, MN 55343 to assist it in

connection with this Chapter 11 case. The Debtor believes Platinum Management, LLC is competent

and experienced in maximizing the value of the assets of estates, including those of distressed

businesses and/or businesses in active bankruptcy cases, and related financial matters and that its

employment will be in the best interests of the Debtor and the estate.
                                                    1

1185978 V1
    Case 19-32928          Doc 16   Filed 09/25/19 Entered 09/25/19 09:44:56           Desc Main
                                      Document     Page 2 of 8


         4.     The hourly rates for the individual advisors at Platinum who will provide these

services are as follows:

         Patrick Brennan - $350.

         Rod Peterson – $350.

A true and correct copy of the proposed Retainer Agreement is attached as Exhibit A to the Affidavit

of Rod Peterson, submitted contemporaneously herewith.

         5.     Pursuant to the Retainer Agreement, Platinum’s fees will be capped at $7,500.00

per week.

         6.     The Debtor funded an initial retainer of $7,500.00 on September 19, 2019. Subject

to bankruptcy court approval of the retention of Platinum, and the Debtor obtaining an order

authorizing the use of cash collateral, the Debtor proposes to make payments to Platinum on a

weekly basis as set forth in the Retainer Agreement; subject further to final allowance of said

fees

         7.     This application arises under 11 U.S.C. §§ 1103 and 328 and Bankruptcy Rule 2014.

This application is filed under Local Rules 2014-1 and 9013-1.

         8.     To the best of the Debtor's knowledge, Platinum Management, LLC has no

connection with any creditor, or any other party in interest or their respective attorneys in this

case.

         9.     Platinum Management, LLC does not represent any other entity in connection with this

case, does not hold or represent any interest adverse to the estate, and is disinterested within the

meaning of 11 U.S.C. §§ 327(a), 328, and Bankruptcy Rule 2014.

         10.    As financial consultants and advisors for the Debtor, Platinum Management, LLC

will provide the following services for the Debtor:



                                                   2

1185978 V1
Case 19-32928   Doc 16   Filed 09/25/19 Entered 09/25/19 09:44:56   Desc Main
                           Document     Page 3 of 8
  Case 19-32928          Doc 16    Filed 09/25/19 Entered 09/25/19 09:44:56            Desc Main
                                     Document     Page 4 of 8


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


In Re:
                                                                Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                                               Chapter 11

                         Debtor.


      AFFIDAVIT OF ROD PETERSON ON BEHALF OF PROPOSED FINANCIAL
          CONSULTANT AND ADVISOR, PLATINUM MANAGEMENT, LLC


Rod Peterson, being duly sworn on oath, deposes and says:

         1.    I am a Partner at Platinum Management, LLC, with a specialty in maximizing the

value of financially distressed assets/businesses and financial restructuring.

         2.    Platinum Management LLC and affiant have no connection with any creditor of the

Debtor, or any other party in interest herein, or its respective attorneys and do not hold or

represent any interest adverse to the Debtor or the estate. Platinum Management, LLC and affiant

have no connection with the United States Trustee or any person employed in the office of the

United States Trustee.

         3.    Neither Platinum Management, LLC, nor affiant represents any interest adverse to

the Debtor or the estate. Platinum Management LLC and affiant do not represent any other entity

in connection with this case, do not hold or represent any interest adverse to the estate, and are

disinterested within the meaning of 11 U.S.C. § 327(a) and Bankruptcy Rule 2014.




                                                  1

1185978 V1
Case 19-32928   Doc 16   Filed 09/25/19 Entered 09/25/19 09:44:56   Desc Main
                           Document     Page 5 of 8
  Case 19-32928        Doc 16     Filed 09/25/19 Entered 09/25/19 09:44:56           Desc Main
                                    Document     Page 6 of 8


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:
                                                                Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,

                       Debtor.

          ORDER APPOINTING PLATINUM MANAGEMENT, LLC AS FINANCIAL
                  CONSULTANT AND ADVISOR FOR THE DEBTOR



          This matter came before the Court on the application of Rancher’s Legacy Meat Co.

("Debtor") herein for an order authorizing the retention of Platinum Management, LLC to serve

as financial consultants and advisors to the Debtor in this case.

          The Court being satisfied that Platinum Management, LLC represents no interest adverse

to the Debtor, that employment of said professional is necessary and in the best interest of the

estate:

          IT IS ORDERED, that the Debtor is authorized to employ Platinum Management LLC

on the terms specified in the application, effective September 20, 2019.

          IT IS FURTHER ORDERED, Platinum Management LLC may file fee applications on

90-day intervals from the commencement of the case.



Dated: ______________                         ________________________________
                                              Hon. Michael E. Ridgway
                                              United States Bankruptcy Judge




                                                 1

1185978 V1
Case 19-32928   Doc 16   Filed 09/25/19 Entered 09/25/19 09:44:56   Desc Main
                           Document     Page 7 of 8




                                                                     Exhibit A
Case 19-32928   Doc 16   Filed 09/25/19 Entered 09/25/19 09:44:56   Desc Main
                           Document     Page 8 of 8




                                                                     Exhibit A
